y




                                     MANDATE

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-13-00645-CV

                            MARVA ZACHAIRE, Appellant

                                            V.
     TEXAS BEST STAFF LEASING INC. D/B/A ALT-SOURCE AND BARRON
            BUILDER AND MANAGEMENT COMPANY, Appellees

    Appeal from the 270th District Court of Harris County. (Tr. Ct. No. 2009-45507).


TO THE 270TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before this Court, on the 16th day of September 2014, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                     Appellant, Marva Zachaire, has neither established
              indigence nor paid, or made arrangements to pay, all the
              required fees and has not paid, or made arrangements to pay,
              the fee for preparing the clerk’s record. After being notified
              that this appeal was subject to dismissal, appellant did not
              adequately respond. It is therefore CONSIDERED,
              ADJUDGED, and ORDERED that the appeal be dismissed.

                     The Court orders that the appellant, Marva Zachaire,
              pay all appellate costs.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered September 16, 2014.

              Per curiam opinion delivered by panel consisting of Chief
              Justice Radack and Justices Jennings and Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




January 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT